Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Lorus Therapeutics Reports Year End Results for Fiscal Year 2007 TORONTO, Aug. 13 /CNW/ - Lorus Therapeutics Inc. (Lorus), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the year ended May 31, 2007. Unless specified otherwise, all amounts are in Canadian dollars. << YEAR 2 - Initiated a plan for a new clinical investigation of GTI-2040 as a single-agent in patients with high-grade myelodysplastic syndrome (MDS). The clinical study is sponsored by the US National Cancer Institute. - Announced that Dr. Jim A. Wright would step down as the President and Chief Executive Officer of the Company on September 21, 2006 and that Dr. Aiping H. Young would succeed him in that position. - Completed a transaction with HighTech Beteiligungen GmbH & Co. KG issuing 28.8 million common shares at $0.36 per share for gross proceeds of $10.4 million. HighTech is a leading European venture capital fund focused exclusively on providing financial support for the development of innovative products based upon applied technologies and life sciences. - Completed a transaction with Technifund Inc. to issue on a private placement basis, 5 million common shares at $0.36 per share for gross proceeds of $1.8 million. - The Company was allowed a patent from the United States Patent and Trademark Office for antisense oligonucleotides directed towards the novel cancer target neuropilin. - Announced publication of scientific data obtained from a preclinical study demonstrating the antitumor activity of its lead small interfering RNA (siRNA) candidate, siRNA 1284, indicating that, among other things, siRNA 1284 significantly decreases the expression of the R2 subunit of ribonucleotide reductase in a range of human tumor cell lines in vitro. This article marked Lorus' first major publication of detailed scientific findings for research in the area of RNA interference and siRNA technology. - Announced that the company had successfully completed a reorganization agreement resulting in non-dilutive funding of approximately $8.5 million on closing of the transaction less an escrowed amount of $600,000, subject to certain post-closing adjustments and before transaction costs. - The Company announced the appointment of Herb Abramson to the Board of Directors bringing to the company a wealth of capital markets experience. >> FINANCIAL RESULTS Note re: the financial statement information below: On July 10, 2007 (the "Arrangement Date"), the Company completed a plan of arrangement and corporate reorganization with among others 4325231 Canada Inc. (formerly Lorus Therapeutics Inc.) ("Old Lorus"), 6707157 Canada Inc. and Pinnacle International Lands Inc. As a result of the plan of arrangement and reorganization, among other things, each common share of Old Lorus was exchanged for one common share of the Company and the assets (excluding certain future tax assets and related valuation allowance) and liabilities of Old Lorus were transferred to the Company and/or its subsidiaries. The Company continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same Board of Directors as Old Lorus prior to the Arrangement Date. Therefore, the Company's operations have been accounted for on a continuity of interest basis and accordingly, the consolidated financial statement information below reflect that of the Company as if it had always carried on the business formerly carried on by Old Lorus. Net loss for the three months ended May 31, 2007 decreased 43% to $1.7 million ($0.01 per share) compared with $3.0 million ($0.02 per share) for the three months ended May 31, 2006. Net loss for the year ended May 31, 2007 decreased 46% to $9.6 million ($0.05 per share) compared to a loss of $17.9 million ($0.10 per share) in the prior year. The significant decrease for the three-month period ended May 31, 2007 is primarily due to lower research and development costs of $1.1 million, lower depreciation and amortization expense resulting primarily from a write down in asset value of $250 thousand in the three month period ending May 31, 2006 and increased interest revenue of $61 thousand, offset by higher general and administrative expenses of $89 thousand. The decrease in net loss for the year is due primarily to lower research and development costs resulting from the close of the Virulizin Phase III clinical trial, and staff reductions in November 2005.
